Case: 15-15191    Date Filed: 09/26/2016   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-15191
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 6:15-cr-00092-RBD-DAB-3


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

RICHARD DAMARICK MITCHELL,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (September 26, 2016)

Before WILSON, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:

      Meghan Ann Collins, appointed counsel for Richard Mitchell in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 15-15191     Date Filed: 09/26/2016    Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.

1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Mitchell’s convictions

and sentences are AFFIRMED.




                                           2